Case: 1:15-cv-01046-SO Doc #: 265 Filed: 03/05/19 1 of 1. PageID #: 5327



                       UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION




UNITED STATES OF AMERICA,                            Case No: 1:15 CV 1046       .


       Plaintiff


                                                      JUDGE SOLOMON OLIVER,JR.

CITY OF CLEVELAND,

       Defendant                                      STATUS CONFERENCE ORDER




       The court held a status conference on the record with counsel for the parties in the within

case, as well as the Monitor,on March 5, 2019,at 1:00 p.m. At the conference, the Monitor and the

parties discussed the Monitor's Sixth Semiannual Report(ECF No. 246), including the challenges

faced by the City ofCleveland in implementing the reforms called for by the Consent Decree,as well

as areas of progress. Specifically,the Monitor and the Department of Justice commended the City's

efforts in the areas of use of force, and highlighted data from the first year that the use of force

policies were in place that showed a decrease in officer and subject injuries. The Monitor noted that

the work ofthe consent decree was at a critical turning point, especially in implementation of the

policies, and the parties acknowledged that they would remain diligent in ensuring that the policies

developed over the course of the decree are practiced day-to-day. The court recognized the work of

the parties toward implementation of the Consent Decree, and encouraged the parties to bring

challenges to the court's attention as they arise.

       IT IS SO ORDERED.


                                                     /s/SOLOMON OLIVER. JR.
                                                      UNITED STATES DISTRICT JUDGE


March 5, 2019
